Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surface" in line7.  There is insufficient antecedent basis for this limitation in the claim.  Since a first outer surface is introduced and thereby other outer surfaces are implied, it is unclear if the claim limitation is improperly referring back to the first outer surface or improperly introducing another outer surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2, 4-5, and 7 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tokuda et al. (US Pub.2007/0059018).
Regarding claim 1, Tokuda et al. (US Pub.2007/0059018) teach a developing cartridge (fig.3&6, #34) comprising: a developing roller (fig.7&10, #31) rotatable about a first axis extending in an extending direction (fig.10, direction from #31 to tip of #31a), the developing roller having a developing roller shaft (fig.10, #31a); a casing (fig.3&10, #79) configured to accommodate developer therein, the casing having a first outer surface positioned at one side of the casing in the extending direction (fig.10, outer side wall on which #99 is mounted (para.0079); an electrode (fig.3&15, #113/#95/#117/fig.10, #99) electrically connected to the developing roller shaft (para.0082), the electrode positioned at the outer surface (fig.10, #99 & etc. outside), the electrode including a first protrusion extending in the extending direction (fig.10, #113), the first protrusion spaced apart from the developing roller shaft (fig.10&11, #113 or fig.14&15, #116, each spaced from #31a); a gear positioned at the first outer surface, the gear rotatable about a first axis extending in the extending direction (fig.10&11, #100 with axis coincident with #31a); a plurality of teeth (fig.10&11, #102/#103; para.00080) movable relative to the electrode (rotates without moving #99 & etc) from a first position to a second position, at least one of the plurality of teeth engaging with the gear in a case where the plurality of teeth is in the first position (fig.11&14), any one of the plurality of teeth not engaging with the gear in a case where the plurality of teeth is in the second position (fig.13&16); a second protrusion positioned at a portion of a circumference of the first protrusion (fig.11-16, #106, positioned below and to the side of a circumference of #116 or a circumference drawn around #113), the second protrusion movable relative to the electrode according to movement of the plurality of teeth (fig.11-16, #106 rotates due to rotation of #102).
Regarding claim 2, Tokuda et al. (US Pub.2007/0059018) teach a developing cartridge wherein the casing has a second outer surface positioned at another side of the casing in the extending direction (fig.6, side with #85), wherein the developing cartridge further comprising: a coupling rotatable about a second axis (fig.7, #87a), the coupling positioned at the second outer surface (see fig.7); and an agitator rotatable about a third axis extending in the extending direction (fig.1, #36 rotatable about #35) according to rotation of the coupling (fig.17, #35 turned by #91/#88/#87), wherein the gear is rotatable according to rotation of the agitator (fig.17, #80 is attached to the gear train comprising #35 and #80 thereby turns #31a/#100 in accordance with rotation of #35).
Regarding claim 4, Tokuda et al. (US Pub.2007/0059018) teach a developing cartridge further comprising: a detection gear (fig.11, #102) rotatable about a fourth axis extending in the extending direction, the detection gear positioned at the first outer surface (see fig.10&11), the detection gear including the plurality of gear teeth (fig.10, #103; para.00080).
Regarding claim 5, wherein the detection gear includes the second protrusion (fig.10, #106 is on #102).
Regarding claim 7, Tokuda et al. (US Pub.2007/0059018) teach a developing cartridge wherein the electrode is made of conductive resin (para.0081).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the gear is mounted to the agitator” in combination with the remaining claim elements as set forth in claim 3.
Prior art does not disclose or suggest the claimed “the detection gear is rotatable about the first protrusion” in combination with the remaining claim elements as set forth in claim 6.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LKR/
11/30/2022
/Arlene Heredia/          Primary Examiner, Art Unit 2852